DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I (claims 1-5) and species Figure 1 in the reply filed on 06/13/2022 is acknowledged. Claims 6-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim.  The traversal is on the ground(s) that 
The examination of all groups would overlap, thus there is no undue burden of examination on the Examiner to examine all the claims in a single application.
The search and examination involved the three groups would substantially overlap.
This is not found persuasive because: 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);(d) the prior art applicable to one invention would not likely be applicable to another invention;(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a).
Moreover, it must be noted that the examination burden is not limited exclusively to a prior art search but also includes the effort required to apply the art by making and discussing all appropriate grounds of rejection. Multiple inventions, such as those in the present application, require additional reference material and further discussion for each additional feature addressed. Concurrent examination of the multiple inventions claimed would thus involve a significant burden even if all searches were coextensive, which they are not. See MPEP 808.02.	
By stating that the three groups of invention have substantial overlap, Applicant is implicitly admitting there are areas that fall outside the areas of overlap. These areas outside of overlap imposes a serious burden on the Examiner to examine all of the claims in a single application. Also, prior art applicable to one invention would not likely be applicable to another invention; and, as the inventions require a different field of search (for example, search different subclasses or electronic resources, or employing different search queries) therefore a serious burden is shown.
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities, wherein appropriate correction is required:  
In re Claim 1, the recitation “the tail gas” should be amended to recite--a tail gas—to avoid potential ambiguities and/or § 112(b) issues.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (US 2018/0058757), herein Shah, in view of McNeil (US 2002/0116944), herein McNeil.
In re Claim 1, Shah discloses a method for the separation of carbon monoxide from a syngas feedstock ([0001]) in a partial condensation carbon monoxide cold box (Figure 1: 300; [0025]), comprising: 
cooling and partially condensing the syngas feedstock containing carbon monoxide and hydrogen ([0032]: cooled syngas comprising H2 and CO) in a process heat exchanger (110) to produce a cooled and partially condensed syngas feed stream (10; [0034]); 
separating the cooled and partially condensed syngas feed stream ([0034]: syngas is separated) into a crude hydrogen vapor stream (11) and a high-pressure carbon-monoxide-rich feed liquid stream (12) in a high-pressure separator (120); 
feeding the high-pressure carbon-monoxide-rich feed liquid stream (12) to a low-pressure separation unit (130) operating at a pressure lower than the high-pressure separator, wherein a cold flash gas (13) is separated from a crude CO liquid stream (14);
 separating said crude CO liquid stream in a distillation column (160) to form a purified carbon monoxide vapor stream (18) and a methane-rich liquid byproduct stream (19) containing at least 50% methane ([0054] on (Page 7): methane content is at least 86.5%).
However, Shah does not explicitly teach, “separating a portion of the cold flash gas having at least 1 vol % and less than 99 vol % and mixing said portion of cold flash gas with the methane-rich liquid byproduct stream before introducing the mixture into the process heat exchanger”.
On the other hand, McNeil directed to process that separates a gaseous mixture and produces carbon monoxide and a fuel gas comprising hydrogen and methane ([0001]), discloses separating a portion of the cold flash gas having at least 1 vol % and less than 99 vol % (See Table 1 Stream 24: hydrogen at -192.2 ℃ as cold flash gas has 87.98 mol% applying Van der Waals equation is 92.9 vol %; [0052]) and mixing said portion of cold flash gas with the methane-rich liquid byproduct stream before introducing the mixture into the process heat exchanger (Figure 2 and [0052]: hydrogen gas of Stream 24 is combined with methane-rich Stream 25 before being introduced to heat exchangers 3 and 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have taken the teachings of McNeil and to have modified them by converting mol % of cold flash gas to vol % of cold flash gas using principles of chemistry and thermodynamics and applying the Van der Waals equation and mixing said portion of cold flash gas with the methane-rich liquid byproduct stream before introducing the mixture into the process heat exchanger, in order to produce a fuel gas comprising hydrogen and methane after separating a gaseous mixture (See McNeil [0025]), without yielding unpredictable results.
In re Claim 4, Shah as modified discloses further comprising: warming the crude hydrogen stream  in the process heat exchanger  (Shah [0034]: stream 11 warmed in 110 and becomes crude hydrogen stream 26) and then feeding it to a pressure swing adsorption unit (Shah 200) for further purification (Shah [0034]: 26 is routed to 200 for hydrogen purification), wherein the tail gas (28) is recycled to the cold box (Shah [0044] and [0053]: tail gas is leaves hydrogen purification unit and recycled back to the feed and sent to the cold box).
 In re Claim 5, Shah as modified discloses wherein the portion of the cold flash gas not mixed with methane-rich liquid (Shah 13) is warmed in the process heat exchanger (Shah 13 into 110 created 27) and recycled to the cold box (Shah 29).
Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (US 2018/0058757), herein Shah, in view of McNeil (US 2002/0116944), herein McNeil, further in view of Bassett et al. (US 5,832,747), herein Bassett.
In re Claim 2, Shah as modified teaches the cold flash gas is mixed with the methane-rich liquid before introducing the mixture into the process heat exchanger.
Shah as modified does not explicitly teach 5-40 vol% of the cold flash gas.
Bassett, directed to preparing a gaseous mixture of a desired molar ratio and separation of partially condensed syngas feed (Abstract), discloses that the portions of hydrogen-enriched gas from the separation columns can be fine-tuned varied to achieve ratios above or below 1:1 ratio, i.e., above or below 50% (See Basset Col 1: 24-26, Col 6:20-37, and Col 7:23-25). The invention is disclosed to be a result effective variable in that changing the composition of the hydrogen-enriched gas changes the amount of the cold-flash gas mixed with the methane-enriched stream. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the system of Shah as modified by tuning the portion of cold flash gas be between 5-40 vol% as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In re Claim 3, Shah as modified teaches the cold flash gas is mixed with the methane-rich liquid before introducing the mixture into the process heat exchanger.
Shah as modified does not explicitly teach 10-30 vol% of the cold flash gas.
Bassett, directed to preparing a gaseous mixture of a desired molar ratio and separation of partially condensed syngas feed (Abstract; Figure 1), discloses that the portions of hydrogen-enriched gas from the separation columns can be fine-tuned varied to achieve ratios above or below 1:1 ratio, i.e., above or below 50% (See Basset Col 1: 24-26, Col 6:20-37, and Col 7:23-25). The invention is disclosed to be a result effective variable in that changing the composition of the hydrogen-enriched gas changes the amount of the cold-flash gas mixed with the methane-enriched stream. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the system of Shah as modified by tuning the portion of cold flash gas be between 10-30 vol% as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM M ADENIJI whose telephone number is (571)272-5939. The examiner can normally be reached 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM A. MICHAEL ADENIJI/Examiner, Art Unit 3763                                                                                                                                                                                                        



/MIGUEL A DIAZ/Primary Examiner, Art Unit 3763